- BB&T Exhibit 99.1 Feb. 25, 2010 FOR IMMEDIATE RELEASE Contacts: Tamera Gjesdal Cynthia Williams Senior Vice President Senior Vice President Investor Relations Corporate Communications (336) 733-3058 (336) 733-1478 BB&T Corporation COO to speak March 1 at CLSA AsiaUSA Forum WINSTON-SALEM, N.C.  BB&T Corporation (NYSE: BBT) today said that Chief Operating Officer Chris Henson is scheduled to present at the CLSA AsiaUSA Forum in San Francisco on March 1 at 12:30 p.m. EST (9:30 a.m. PST). A live audio webcast of Hensons presentation will be available at www.BBT.com/webcasts and will be archived for 30 days. At Dec. 31, Winston-Salem, N.C.-based BB&T Corporation (NYSE: BBT) had $165.8 billion in assets and operated more than 1,800 financial centers in 12 states and Washington, D.C. More information about the company is available at www.BBT.com. ###
